                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


    ROBERT PIERRE KIDD,

                                 Plaintiff,
                                                                     OPINION and ORDER
         v.
                                                                          18-cv-831-jdp1
    BRIAN FOSTER,

                                 Defendant.


        Plaintiff Robert Pierre Kidd, appearing pro se, is a prisoner at the Waupun Correctional

Institution. Over the past few years, Kidd has filed a dozen cases in this court, most of them

having to do with how prison officials have mistreated him when they respond to his seizures.

Only several of the cases are still open. In my last order concerning Kidd’s cases, I allowed Kidd

to voluntarily dismiss one case and I discussed the remining four, all of which were about his

seizures. See Dkt. 77 in case no. 17-cv-265-jdp. Those cases are:

              •   17-cv-265-jdp: Kidd alleges that in July 2016, prison staff pepper sprayed him
                  while he was having a seizure.

              •   17-cv-597-jdp: Kidd alleges that he was held down and pepper sprayed during a
                  seizure in December 2014 even though prison officials were told not to handcuff
                  him during seizures.

              •   18-cv-313-jdp: Kidd alleges that he was billed about $540 for a correctional
                  officer’s injuries after a March 2018 incident involving another seizure.

              •   18-cv-707-jdp: Kidd alleges that he was placed in segregation for having a seizure
                  in July 2018 and that the conditions there are dangerous because of his illness.




1
 Although I set forth only the caption of case no. 18-cv-831-jdp above, the clerk of court is
directed to docket this opinion in each of the other cases discussed in this opinion.
       Throughout the litigation of these cases, Kidd alternated between saying that he wanted

to combine all of his allegations together in one lawsuit—with only one filing fee—and saying

that he wanted to proceed with separate lawsuits. I gave him a final chance to decide whether

to combine the lawsuits by filing an amended complaint combining all of his allegations.

Dkt. 77 in the ’265 case, at 5–6. Otherwise I would consider his four cases separately.

       Kidd responded by filing a brand-new complaint, docketed under no. 18-cv-831-jdp, in

which he refers to his allegations in three of the four cases (all but the ’597 case), names WCI

Warden Brian Foster as the defendant, and alleges that the “prison handbook authorize[d]”

WCI officials to mistreat him. Dkt. 1 in the ’831 case. He followed with a letter asking that all

of his lawsuits be joined together, so I take him to be saying he wishes to join the ’597 case as

well. Kidd has also filed a series of motions in his various cases.

A. New complaint

       Kidd’s complaint in the ’831 case has not completely fixed all of the problems with his

various allegations, but he has made clear that he wants to proceed with his seizure-related

claims together. And he provides allegations suggesting how all of the allegations belong

together—the “handbook” policy authorizing the alleged mistreatment. So I will allow Kidd to

combine the four previous cases under the ’831 caption, and I will direct the clerk of court to

close the four previous cases. As I stated in my last order, this means that Kidd will owe a filing

fee only for the ’831 case.

       Because Kidd says that he wants to join all of his cases, I take him to be saying that he

wishes to continue with his individual-capacity excessive force and medical care claims against

defendants Joel Sankey, Matthew Huelsman, and Jessie Schneider from the ’597 case. I will




                                                 2
direct the clerk of court to docket Kidd’s complaint in the ’597 case into the ’831 case, and I

will treat both of those complaints together as the operative complaint.

       As for his allegations from the other three cases, Kidd has failed to fix a major problem

with those allegations: he does not identify which individual WCI employees harmed him or

punished him for having seizures. He names Warden Foster as a defendant, but he does not

actually allege that Foster had any personal involvement in the violations of his rights. So I will

not allow him to proceed on any claims for money damages regarding those incidents. Kidd

continues to ask for damages, but he states that he believes that he can sue the prison itself for

those violations, which is incorrect.

       Because Kidd appears to continue to be mistaken about how to state “individual

capacity” claims for money damages against the persons who violated his rights, I will give him

a final opportunity to amend his complaint in the ’831 case to include as defendants all of the

individuals who participated in the various incidents he mentions in his allegations, and in

subsequent seizure-related incidents he mentions in additional filings to the court. As I have

previously explained to Kidd, he should state his allegations as if he were telling a story to

someone who knows nothing about his allegations. I cannot allow him to proceed on claims

against any individuals unless he states who they are and what they did to harm him. If Kidd

does not know the identity of particular defendants, he may label them as John Doe No. 1,

John Doe No. 2, and so on, and the court has procedures by which he may make discovery

requests to identify those defendants. I will have defendants file an answer after Kidd responds

to this order.

       Kidd also seeks injunctive relief to force an end to the mistreatment and for restoration

of funds that have been deducted from his trust fund account, so I take him to be attempting


                                                3
to bringing claims against defendant Foster in his “official capacity.” Those types of claims are

essentially claims for injunctive relief against the state itself. See Kentucky v. Graham, 473 U.S.

159, 166 (1985). To establish that he is entitled to injunctive relief on his official capacity

claims, Kidd must show that a policy or custom of the state played a part in the alleged

constitutional deprivations. Id. His allegation that “handbook” policies caused him to be

mistreated is enough to meet this standard. I will allow Kidd to proceed on official-capacity

claims against Foster under the Eighth Amendment for his repeated mistreatment, and under

the Due Process Clause of the Fourteenth Amendment for the confiscation of funds from his

trust fund account.

B. Remaining motions

       Kidd filed a series of documents in his various cases that I will construe as motions.

Kidd asks for an order directing the prison business office to apply the $73.43 balance in his

“release savings” account toward the filing fee in the ’597 case. Dkt. 91; Dkt. 105; Dkt. 108 in

the ’597 case. Kidd no longer owes a filing fee for the ’597 case, but even assuming that he

would like to use those funds to pay the fee in this case, the court has already denied similar

motions made by Kidd. See Dkt. 112 in the ’597 case. This federal court generally does not

have the authority to tell State of Wisconsin officials how to interpret state release-account

regulations. So I will deny his motions for an order directing officials to withdraw the funds.

       Kidd asks the court for forms to properly request an order directing prison officials to

return about $94 that they withdrew from his veteran’s pension income to pay restitution in a

prison disciplinary matter. I previously denied similar motions, stating that Kidd’s lawsuits

were not related to the pension issue. See Dkt. 90 in the ’597 case, at 2. Now Kidd explains

that the funds were withdrawn as part of his restitution for injuries an officer inflicted on


                                                4
another officer when they attempted to tase Kidd during one of his seizures, so the confiscation

of funds was another way that he was harmed by defendants’ attempts at mistreating him.

       I take Kidd to be seeking preliminary injunctive relief ordering prison officials to return

the funds. The court does not have a “form” for such a motion, but it does have procedures to

be followed when making such a motion. I will direct the clerk of court to send Kidd a copy of

those procedures. But I caution Kidd that it would be extremely rare for the court to grant a

motion for preliminary injunctive relief on this type of issue. A preliminary injunction is “an

extraordinary and drastic remedy” that should be granted only when the movant carries the

burden of persuasion by a “clear showing.” Boucher v. School Bd. of Greenfield, 134 F.3d 821, 823

(7th Cir. 1998) (citations omitted). When the movant seeks a mandatory injunction, “an

injunction requiring an affirmative act by the defendant,” the motion must be “cautiously

viewed” and granted only “sparingly.” Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th

Cir. 1997).

       Kidd has filed submissions either asking that the court subpoena documents, including

his medical records, or otherwise compel defendants to produce certain information. See

Dkt. 92 and 94 in the ’597 case. But defendants say that Kidd did not file any discovery

requests. Defendants add that Kidd has not authorized the release of his medical records, so

counsel for defendants do not even have access to that material at this point. I agree with

defendants that Kidd’s motion is premature. I will not force defendants to turn over

information before Kidd first uses the discovery procedures set out in the Federal Rules of Civil

Procedure.

       After Kidd files an amended complaint and defendants answer it, the court will hold a

preliminary pretrial conference by phone. Magistrate Judge Stephen Crocker will explain some


                                               5
of the procedures the court and litigants follow in lawsuits like these, and he will provide some

information about discovery procedures. Defendants also state that Kidd can view his medical

records without making a discovery request or authorizing the release to counsel. I note that if

Kidd continues to proceed with claims where his medical information is relevant, I will require

him to authorize the release of medical records reasonably related to the incidents in question,

so that defendants can defend themselves against Kidd’s claims.

       Kidd asks the court to sanction defendants in the ’597 case for misleading him about

the death of one of the defendants. He says that counsel for the state told him that defendant

Huelsman had died, and that counsel attempted to get him to release the claims against

Huelsman, only to later say that there was a mistake and that it was defendant Sankey who

had died. See Dkt. ’94 in the 597 case. But Kidd does not support his motion with any evidence

suggesting that defendants made such a mistake or that they told him that Sankey had died.

Defendants say that they never did so, and the record seems clear on this point: they have

already submitted an obituary for Huelsman. See Dkt. 84-1 in the ’597 case. And in any event,

even had counsel had somehow mixed up the death of one of the defendants, it is unlikely that

I would consider such a mistake to be sanctionable. I will deny Kidd’s motion for sanctions.

       Defendants have filed a motion for summary judgment on the claims in the ’597 case.

I will deny that motion without prejudice now that Kidd has joined all of his seizure-related

claims together.




                                               6
                                    ORDER

IT IS ORDERED that:

1. The clerk of court is directed to close case nos. 17-cv-265-jdp, 17-cv-597-jdp,
   18-cv-313-jdp, and 18-cv-707-jdp. Plaintiff Robert Pierre Kidd will owe a filing fee
   only for case no. 18-cv-831-jdp. The clerk of court is directed to apply the filing-fee
   payments from the other four cases into the ’831 case or plaintiff’s other filing-fee
   obligations in this court.

2. The clerk of court is directed to docket Kidd’s complaint in the ’597 case into the
   ’831 case. Those two complaints will be treated jointly as the operative complaint
   in the ’831 case.

3. Plaintiff is GRANTED leave to proceed on the following claims in the ’831 case:

   •   Eighth Amendment excessive force and medical care claims against defendants
       Joel Sankey, Matthew Huelsman, and Jessie Schneider.

   •   Official-capacity Eighth Amendment and due process claims against defendant
       Brian Foster.

4. Plaintiff may have until March 26, 2019, to file an amended complaint fixing the
   problems discussed in the opinion above. Defendants need not file an answer until
   after the court screens plaintiff’s amended complaint.

5. Plaintiff’s motions for withdrawal of funds, Dkt. 91; Dkt. 105; Dkt. 108 in the ’597
   case, are DENIED.

6. The clerk of court is directed to send plaintiff a copy of the court’s procedures for
   briefing motions for injunctive relief.

7. Plaintiff’s motions to compel discovery of documents, Dkt. 92 and Dkt. 94 in the
   ’597 case, are DENIED.

8. Plaintiff’s motion for sanctions, Dkt. 94 in the ’597 case, is DENIED.

9. Defendants’ motion for summary judgment in the ’597 case, Dkt. 118 in the ’597
   case, is DENIED without prejudice.

Entered March 5, 2019.

                                     BY THE COURT:
                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge

                                        7
